Deen, Presiding Judge.
Winfrey Weems appeals from his conviction for simple assault contending that the evidence was insufficient to support his conviction. Held:
There was ample evidence to support the conviction. The victim testified that Weems broke her door down and assaulted her. The victim’s sister, who arrrived at the scene approximately 30 minutes after Weems left, testified that the door had been broken, that a vase had been broken and some things were displaced, that, she observed bruises on various parts of her sister’s body and produced photographs of the bruises which were taken the following day. An investigating police officer also testified that the door to the victim’s house had been broken and that a telephone cord had been cut or pulled out of the wall. Appellant admitted forcibly entering the house because he heard his son crying and no one would answer the door and claims that the victim was injured when the door hit her.
The credibility of the witnesses is entirely within the province of the trier of fact (in this case, the judge sitting without a jury). Brown v. State, 150 Ga. App. 831 (258 SE2d 641) (1979). The evidence was sufficient for a rational trier of fact to find the appellant guilty beyond a reasonable doubt. Smith v. State, 154 Ga. App. 497 (268 SE2d 714) (1980).

Judgment affirmed.


Birdsong and Sognier, JJ., concur.